DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5, which depends on claim 1, is objected to because of the following informality.  Claim 5 recites the limitation of "the passage".  However, claim 1 recites "passages".  It is unclear which passage in claim 1 is to have the size limitation.  Perhaps the claim was intended to be "the passages".  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112
Claims 2, 6, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation a pressure range of 0.1 bar to 5 bar, and the claim also recites a pressure range of 0.2 bar to 3 bar which is the narrower 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2006/0272301
Morse et al.
European Patent Application Publication 2,196,250
Martinsteg et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinsteg et al.
Martinsteg et al. teach an aerosol distributor (reference item 16) for filter leakage detection in a gas filtration system (reference item 1).  The aerosol distributor is positioned in a gas stream upstream of the filter (reference item 9).  The aerosol distributor has a housing 
    PNG
    media_image1.png
    692
    528
    media_image1.png
    Greyscale
1 and 3) for admitting a test aerosol from an aerosol source (reference item 4) into the primary chamber.  The housing has passages for releasing the test aerosol from the primary chamber into each of the secondary chambers as seen in figure 3.  The secondary chambers are elongated (as seen in figure 3) and are each provided with a plurality of outlet holes (reference item 19) along their respective lengths for releasing the test aerosol from the secondary chambers into a gas stream surrounding the aerosol distributor.
With regard to claim 1 Martinsteg et al.'s inlet, the primary chamber, the passages, the secondary chambers, and the outlet holes have dimensions, and only the size of the outlet holes is specified (see paragraph 35).  Furthermore, the pressure in the primary chamber will be higher than the pressure of the test aerosol in the secondary chambers due to natural pressure losses as fluids pass through the chambers as a result of frictional forces exerted on a fluid within a piping system and the release of fluid from the passages.
With regard to claim 6 Martinsteg et al. show the use of 4 secondary chambers.
et al. show that the secondary chambers have distal ends that are closed.  
With regard to claim 8 Martinsteg et al. show a filter housing (reference item 5 or 5') with seals (reference item 10 or 10') that hold a filter (reference item 9), the aerosol distributor is upstream of the filter, and the aerosol distributor will release a test aerosol from an aerosol source (reference item 4) into the gas stream.
With regard to claim 9 Martinsteg et al. show a sampling probe (reference item 24) positioned in the gas stream downstream of the filter for sampling gas from the gas stream to be analyzed for the presence of test aerosol.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsteg et al. as applied to claim 1 above.
With regard to claim 2 Martinsteg et al. teach that their aerosol distributor operates about 3500 Pa, or about 0.035 bar.  This is sufficiently close to the applicant's claimed range of 0.1 bar to 5 bar or 0.2 bar to 2 bar.  	See MPEP § 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close."
et al. teach the diameter of each outlet hole is about 1.5 mm.  Similarly, the applicant shows, in their example, that the outlet holes can have a diameter of about 1.6 mm.  Furthermore, in the applicant's example the passages are provided with a diameter of about 4 mm.  Also, the general shape and size of the primary passage and secondary passages in Martinsteg et al. are consistent with those of the instant application.  Given that the passages in Martinsteg et al. must have some predetermined diameter it would take only ordinary skill in the art to size the passages to be about 4 mm so that a desired flow rates through the passages and the outlet holes is obtained.  See also MPEP § 2144.04: "Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device."
With regard to claims 4 and 5 Martinsteg et al. teach the diameter of each outlet hole is about 1.5 mm.  Similarly, the applicant shows, in their example, that the outlet holes can have a diameter of about 1.6 mm.  Martinsteg et al. do not specify the diameter of each passage.  Martinsteg et al. do not expressly mention how many outlet holes are on each secondary passage.  Martinsteg et al. do not mention the length of each of the secondary chambers.  Martinsteg et al. do not mention the total number of secondary passages.  Furthermore, the number of outlet holes, the length of each secondary chamber, and the number of secondary chambers will vary based on the size of the filter chamber where the aerosol distributor is installed.  Finally, when manufacturing Martinsteg et al.'s aerosol distributor one would know 
With regard to claim 10 Martinsteg et al. show the aerosol distributor located upstream of the filter by some unspecified distance.  One of ordinary skill would be able to select a desired distance from the filter so that (a) the aerosol targets a desired location on the filter or (b) the aerosol is evenly distributed within the gas stream prior to reaching the filter.  See MPEP § 2144.05: " [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Martinsteg et al. in order to provide desired dimensions for the passages and outlet holes so that the aerosol is provided to the airstream at a desired rate for testing a filter.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsteg et al. as applied to claim 1 above, and further in view of Morse et al.
With regard to claims 11 and 12 Martinsteg et al. show, in a side view of the filter testing apparatus, a sampling probe (reference item 24) positioned immediately downstream of the filter.  Martinsteg et al. do not expressly mention how many sampling probes are located downstream.  However, in order to determine if there is a leak at any location on the filter there et al. one of ordinary skill would recognize that an even distribution of sampling proves, similar to the even distribution of the upstream aerosol distribution chambers, would allow the full surface of the filter to be monitored for leaks.  
Furthermore, Morse et al. teach a sample probe (reference item 142) adapted to scan the surface of a filter (reference item 104).  Morse et al. state that there can be at least one sample probe.  See paragraph 31.  Therefore, Morse et al. contemplates the use of two or more probes.  The sample probe can move in a plane that is parallel to the surface of the filter.  See at least paragraphs 33 through 39.  The sample probe can have multiple sample ports (reference item 204) where each port is coupled to a respective valve (reference item 802).  A controller is used to sequentially activate/deactivate each valve so that only one sample from one port is sent to an analyzer (reference item 752).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Martinsteg et al. alone or in view of Morse et al. in order to provide an even distribution of sample probes and/or movable sampling probes for the predicable benefit of ensuring that the full surface of the filter can be monitored for leaks.
With regard to claim 13 Martinsteg et al. show a sampling probe immediately downstream of the filter.  One of ordinary skill can choose a desired distance to place the probe so that it can successfully capture the leaking aerosol from the filter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856